internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc ita 4-plr-129553-02 date date number release date index number legend a and b c d t state jointly-owned property date date x dear sir or madam this letter responds to your submission of date and supplemental correspondence dated date and date regarding the income plr-129553-02 tax consequences under sec_1001 of the internal_revenue_code of the proposed partition of the jointly-owned property jop into separate parcels you have requested a ruling that the partition does not constitute a sale exchange or other_disposition that would cause any of the taxpayers a b c or t to recognize any gain_or_loss under sec_1001 facts ownership of jointly-owned property the jop is a contiguous tract of real_estate owned as tenants-in-common by a and b c and t a and b are parents of c and t is a_trust for the benefit of d another child of a and b a and b as joint_tenants own an undivided fee interest in three- sixths of the jop and a life_estate for the life of the survivor of a and b in one-sixth of the jop c owns an undivided fee interest in two-sixths of the jop t owns a remainder_interest in the one-sixth interest in which a and b own a life_estate a and b hold a mortgage on a portion of the jop the obligors on the mortgage are c as to approximately dollar_figurex and another child who formerly owned an interest in the jop of a and b as to approximately dollar_figurex partition of jointly-owned property the jop will be partitioned into separate parcels of property that will not be owned jointly by a and b c and t but will be owned separately as follows a and b will own a parcel as joint_tenants in fee simple a and b will also own a life_estate for the life of the survivor in a parcel t will own the remainder_interest in the parcel in which a and b own a life_estate and c will own two parcels in fee simple you have made the following representations based on appraisals obtained each parcel of property will be approximately equal in value to the value of the taxpayers’ respective undivided interests in the jop immediately prior to the partition none of the taxpayers will benefit disproportionately as a result of the partition and no gift will be made or received as a result of the partition no interest in the jop property that is subject_to a mortgage will be transferred or assumed by any of the taxpayers as a result of the partition the mortgage obligors will remain indebted to a and b in the same amounts plr-129553-02 you have asked us to rule that the partition of the jop as described above will not constitute a sale exchange or other_disposition that would cause any of the taxpayers to recognize any gain_or_loss under sec_1001 law and analysis sec_61 provides that gross_income includes gains derived from dealings in property under sec_1001 the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis over the amount_realized sec_1001 provides that except as otherwise provided in subtitle a of the code the entire amount of the gain_or_loss determined under sec_1001 on the sale_or_exchange of property must be recognized sec_1_1001-1 of the income_tax regulations provides generally that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 in a partition the parties do not acquire a new or additional interest see noble v beach p 2d cal the partition of jointly-owned property is not a sale_or_other_disposition but merely the severance of joint_ownership revrul_56_437 1956_2_cb_507 holds that the conversion of a joint_tenancy in corporate stock into a tenancy_in_common for the purpose of eliminating a survivorship feature is a nontaxable_transaction for federal_income_tax purposes similarly the severance of a joint_tenancy in stock pursuant to an action under state law to compel partition and the issuance of two separate stock certificates in the names of each joint tenant is a nontaxable_transaction revrul_56_437 concludes that in both cases there was no sale_or_exchange and the taxpayers neither realized a taxable gain nor sustained a deductible loss revrul_73_476 1973_2_cb_301 holds that if three unrelated tenants-in- common of three separate parcels rearrange their interests so that each party becomes the sole owner of one of the parcels an exchange occurs so that gain_or_loss is realized revrul_79_44 1979_2_cb_265 reaches the same conclusion on similar facts conclusion the jop is contiguous and is owned as tenants-in-common by a and b c and t plr-129553-02 because the jop will be partitioned and no exchange of separate parcels of property will occur the result in revrul_56_437 rather than in revrul_73_476 applies based on the facts presented including the representations made we conclude that the partition of the jop will not be treated as a sale_or_exchange by the taxpayers accordingly no gain will be realized the taxpayers under sec_1001 as a result of the partition caveats a copy of this letter must be attached to any income_tax return to which it is relevant we have enclosed a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax accounting enclosures
